Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 04/14/2021 has been entered. Claims 1 – 3 remain pending. Claim 1 remains withdrawn as set forth in the restriction/election requirement on 9/25/2020. No new claims are present. 
Applicant’s amendments to claims 2 and 3 have overcome all the claim objections previously set forth, except the claim objection regarding the phrase “the press hardening steel comprises following component”. See claim objection section below for further clarification. 
Applicant’s amendments to claims 2 and 3 have overcome the claim rejections under 112(b) previously set forth. The rejections are withdrawn. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
The phrase “the press hardening steel comprises following components” is missing a “the”. To further clarify, the objection is not related to antecedent basis of “components” but is related to improving grammatical clarity. For example, the press hardening steel comprises the following components, not the press hardening steel comprises following the components. 
The phrase “a method for producing a press hardening steel” appears to have two spaces between “producing” and “a”.
Claim 3 is objected to because of the following informalities:  
The phrase “in a short-process production line in any one of rolling mill arrangement forms a 6 finishing rolling production line” should read “in a short-process production line in any one of the following rolling mill arrangement forms; a 6 finishing rolling production line”

Appropriate correction is required. 


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US2012/0216925) in view of Seibel (US2010/0275667), Xinliang (CN101348843), and Eckerstorfer (US2008/0276679), in further view of Chen (CN103555886).

Regarding claim 2, Kobayashi teaches a high strength steel hot-press member (meeting the claimed limitation of press-hardened) [title, 0002]. Kobayashi teaches that the high strength steel for hot-press forming comprises a composition of (in wt%);
Element
Claim Invention
Kobayashi
Relationship
Reference
Carbon (C)
0.31 – 0.4%
0.09 – 0.38%
Overlaps
[0019]
Silicon (Si)
0.36 – 0.44%
0.05 – 2.0%
Overlaps
[0020]
Manganese (Mn)
1.6 – 2.0%
0.5 – 3.0%
Overlaps
[0021]
Phosphorus (P)
0 – 0.006%
0 – 0.05%
Overlaps
[0022]

0 – 0.004%
0 – 0.05%
Overlaps
[0023]
Aluminum (Al)
0.015 – 0.06%
0.005 – 0.1% 
Overlaps
[0024]
Chromium (Cr)
0.36 – 0.49%
0.01 – 5.0%
Overlaps
[0031]
Titanium (Ti) or 
Niobium (Nb) or
Vanadium (V) or combo
0.036 – 0.045%
0.036 – 0.045%
0.036 – 0.045%
0.005 – 3.0%
0.005 – 3.0%
0.005 – 3.0%

Overlaps
[0033]
[0034]
[0035]
Boron (B)
0.004 – 0.005%
0.0005 – 0.05%
Overlaps
[0037]
Molybdenum (Mo)
0.26 – 0.35%
0.01 – 3.0%
Overlaps
[0032]
Nickel (Ni)
0.11 – 0.2%
0.01 – 5.0%
Overlaps
[0029]
Nitrogen (N)
0 – 0.005%
0 – 0.1%
Overlaps 
[0025]
Iron (Fe)
Balance
Balance




	Kobayashi also teaches a method of producing the steel including hot rolling the steel sheet in which the entry side is 1100°C or less and a finishing exit temperature of Ac3 to Ac3 + 50°C [0049], which overlaps with the claimed finish rolling temperature of step 8 [0049, Table 4]. Kobayashi also discloses that the steel is wound at a normal coiling temperature following hot rolling. [0049]. The steel sheet is then heated to a single austenite phase (interpreted as step 11 of “austenitizing”) at a temperature range of the Ac3 to the Ac3 + 150°C, which is interpreted to overlap with the claimed temperature of step 11 [0051, 0053, Table 4]. The steel sheet is then maintained at that temperature for 1 – 600 seconds (0.017 – 10 min), which overlaps with the claimed time of step 11 [0051]. 
The steel sheet is hot pressed (interpreted as step 12) and pressure is held for 1 – 60 seconds, which overlaps with the claimed range of step 12 [0058]. The steel sheet is then quenched (interpreted as step 13) in a quench rate of 3 – 400°C/sec, which overlaps with the rate of step 13, and during the cooling/quenching, the pressed steel sheet may be quenched in the die followed by/in combination with 

Furthermore, in regards to the overlapping ranges taught in Kobayashi, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
Additionally, in regards to the step of “uncoiling” in the claimed step 11, given that Kobayashi teaches that the steel sheet is coiled after hot-rolling [0049], a person of ordinary skilled in the art would reasonably expect that the coiled steel sheet would be uncoiled prior to hot-pressing treatment and quench disclosed in Kobayashi. 
	
Kobayashi does not explicitly teach the specifics of smelting/melting and casting steps or the steps’ process parameters. 

Seidel teaches a continuous and compact strip production line for steel [0006, 0009]. Seidel further teaches the process includes [Fig 2];
Casting the strip [labeled 102, Fig 2, 0038], meeting claimed step 3. In which the slab is rolled down from 70 – 110 mm, which falls within the claimed range of step 3 [0043]. Seidel also discloses an example in which a casting mass flow is ≥ 350 mm*m/min [0069]. Given the casting thickness of 70 – 110 mm, this results in a casting speed range of 3.2 m/min or higher (calculated from 350/ 110mm), which overlaps with the claimed [0069]. 
Descaling the strip [labeled 104, Fig 2, 0038], meeting claimed step 4.
A furnace to substantially maintain the temperature for the subsequent rolling process [labeled 108, Fig 2, 0041, 0042], meeting claimed step 5 and 6.
An additional descaler prior to the rough rolling process train [labeled 110, Fig 2, 0043], meeting claim step 7. 
A rough rolling process train [111, Fig 2, 0043]
A third descaler between the first and second rough rollers [Fig 2]
A finishing rolling train [labeled 118, Fig 2, 0043]
Wherein the rough rolling, third descaler, and finishing rolling meeting the claimed steps of “hot – rolling”, step 8. 
A cooling section [labeled 122, Fig 2, 0061]. Based on the image of Fig 2, the cooling section is interpreted as a laminar cooling section, which meets the claimed limitation of claim 9. 
A cutter section for cutting the strips, meeting the broadest reasonable interpretation of “blanking” as claimed in step 11 [labeled 124, Fig 2, 0068]
A coiler or winder [labeled 125, Fig 2], meeting claim step 10.

Seidel further notes that the process discloses is not only compact, but flexible to the arrangement as well as the type of operation (batch, semi, continuous) [0009]. Seidel further discloses that the rolling speed can be independent of the casting speed in the batch process and that the rolling speed can be set such that the winding and furnace speed can be maintained at 3 m/s and 1 m/s. Therefore, an ordinarily skilled artisan would reasonably expect that the rolling speed of Seidel would be used in a rolling speed similar to the winding and furnace speed, which overlaps with the claimed rolling speed [0043]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Kobayashi of hot pressing a steel sheet, and combined it with the method of casting a steel sheet as taught by Seidel. The process of Seidel would offer compactness 
Furthermore, in regards to the overlapping ranges taught in Seidel, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

	In regards to the blanking step prior to the coiling step, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have taken the blanking, coiling, and uncoiling step, as described by Kobayashi in view of Seidel, and changed the sequence of the steps to arrive at the claimed invention of coiling, uncoiling, and blanking. “The selection of any order of performing process steps is a prima facie case of obvious in the absence of new or unexpected results” In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)

	Kobayashi in view of Seidel does not explicitly teach the casting parameters or the smelting/melting.

	Xinliang teaches a CSP method for producing hot rolled steel strip for automotive frames [Title]. The method provides a way of producing said steel strip with high-strength in a low-cost manner [0011]. Xinliang further discloses that the method includes the steps of casting steel using molten steel in a tundish that is superheated in a range of 20 – 40°C, which overlaps with the claimed range of step 3 [0015]. The steel then enters a soaking furnace at a temperature of 1000°C or greater, which overlaps with the entry temperature of step 6, and soaks at a temperature of 1150°C or greater, which overlaps with the claimed exit temperature of step 6 [0015], prior to rolling. The steel is hot rolled by rough 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Kobayashi in view of Seidel and used the process parameters of the tundish molten steel, entry and exit temperature of the soaking furnace, and the coiling temperature, as disclosed by Xinliang, in the casting steps of Seidel to produce predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
Furthermore, in regards to the overlapping ranges taught in Xinliang, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). Further still, a prima facie case of obviousness exists where the claimed range or amounts do not overlap with the prior art but are merely close (in this case the coiling temperature of Xinliang in comparison to the claimed coiling temperature), absent evidence of criticality or unexpected results (MPEP 2144.05 I) Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

Kobayashi in view of Seidel and Xinliang does not explicitly teach the atmosphere of the soaking furnace, pressure of the descaling, pass reduction rate, or smelting/melting.

Eckerstorfer teaches a casting process for producing steel strips [Title]. Eckerstorfer discloses that descaling takes places and that the water pressure for descaling is between 200 – 450 bar, which overlaps with the descaling pressures of steps 4, 7, and 8 [0032]. Eckerstorfer further notes that during 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Kobayashi in view of Seidel and Xinliang, and applied the descaling water pressure, soaking furnace atmosphere, and rough rolling parameters as taught by Eckerstorfer to achieve predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
Further, it would have been obvious to one of ordinary skill in the art to have optimized the final rolling reduction amount such that a desired final thickness of the strip was achieved prior to coiling. The optimization of result effective variable to achieve predictable results (the final desired thickness) with a reasonable expectation of success, is a prima facie case of obviousness, absent evidence of criticality or unexpected results (See MPEP 2144.05 A)
Finally, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed in Eckerstorfer. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I)

	
Kobayashi in view of Seidel, Xinliang, and Eckerstorfer does not explicitly teach the smelting/melting

Chen teaches a method for smelting for ultra-low sulfur steel [title]. Chen discloses that the method steps includes subjecting the semi-steel to a desulfurization process. The process results in the sulfur content being reduced to 0.0019%, which falls within the claimed amount of step 1, and that during the process, the semi-steel bare liquid surface is exposed at 96%, falling within the claimed range of step 1, thereby the desulfurization step of Chen meets the claimed step 1 [0032]. The desulfurized semi-steel is then charged into a converter for smelting, meeting the claimed step 2 [0034]. Chen discloses that the method may be used with a subsequent casting and rolling process [0027]. Chen further notes that sulfur leads to adverse effects and reducing the element to ultra-low levels allows for the attain of high grade steels [0004].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Kobayashi in view of Seidel, Xinliang and Eckerstorfer, and combined it with the method of producing ultra-low sulfur steel as taught by Chen. The use of the method of Chen would allow for the use of the method of Sin in view of Seidel, Xinliang and Eckerstorfer, with a steel that was capable of achieving a high grade. 

Regarding claim 3, Kobayashi in view of Seidel, Xinliang and Eckerstorfer, and in further view of Chen teaches the invention as applied above in claim 2. Seidel teaches that the process is line “compact” and short [0009] and that the rolling arrangement is 1 – 3 stand roughing group (1 – 3 R) and 3 – 7 finishing stand group (3 – 7 F) [0082]. Thereby meeting/overlapping the claim limitation of claim 3. 


Response to Arguments
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive. 	

Applicant argues that Kobayashi fails to teach acid-soluble aluminum (Als) and instead only teaches adding “aluminum”. This is respectfully not found persuasive. Kobayashi teaches a highly similar and overlapping composition to the claimed composition, including aluminum. Further, the instant invention discloses in [0030] that “acid-soluble aluminum” is present in order to deoxidize steel. Kobayashi, as well, teaches adding aluminum for the same reason, to deoxidize steel [Kobayashi, 0024]. Therefore, given that aluminum is being added in highly overlapping range, for the same reason, a person of ordinary skill in the art would expect the aluminum present to be acid-soluble. 

Applicant argues that while Eckerstorfer teaches a water jet pressure of 200 – 450 bar, Eckerstorfer does not teach the 3 different ranges disclosed in Steps 4, 7, and 8 of claim 2, and thus is not obvious over the claimed invention. This is respectfully not found persuasive. 
First, Seidel teaches the a compact strip production line with descalers present at steps in the line that meet the claimed descaling steps of step 4, 7, and 8. Further, Eckerstorfer teaches a similar production line and teaches that the descaler device, as well as other descaling devices that may be used, have a jet pressure set from 200 – 450 bar that is directed against the steel to achieve a virtually complete descaling of the strip surface [Eckerstorfer, 0032]. Therefore, given that Seidel and Eckerstorfer are analogous art (related to casting production lines) and that Eckerstorfer teaches a benefit of this pressure range (virtually complete descaling), it would be obvious for a person of ordinary skill in the art, who also possesses ordinary creativity (See MPEP 2141.03 I), to have set the descalers of Seidel to any pressure within the pressure range described by Eckerstorfer with a reasonable expectation of success. 
Further still, the instant invention describes in [0038] that “by controlling the descaling pass and the appropriate descaling water” the “mill scale on a surface of a strip steel can be removed as much as 

Applicant argues that Kobayashi fails to teach/disclose the claimed limitation of step 8 of “controlling a first pass reduction rate to be 40% - 50%, a second pass reduction rate to be 40% - 50%, and a final pass reduction rate to be 10% - 16%”. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The claimed limitation regarding the pass reduction percentages was found obviousness in view of Eckerstorfer. Kobayashi in view of Seidel and Xinliang taught that the steel is hot-rolled [0049] but does not explicitly teach the hot-rolling pass reduction. Eckerstorfer teaches a method for producing a casted and hot-rolled steel strip wherein during the rolling process the first 3 stands of the rolling each have a reduction of up to 60%, which overlaps with the reduction percentages of the claimed first and second passes [Eckerstorfer, 0030]. Eckerstorfer also teaches that during the finishing rolls steps, the reduction can be controlled in order to achieve a desired thickness, therefore, it would have been obvious to have taken the method of Kobayashi in view of Seidel and Xinliang and used the rolling parameters, specifically reduction percentage range, as taught by Eckerstorfer, to achieve predictable results. An ordinarily skilled artisan would have a reasonable expectation of success, given that Kobayashi, Seidel, Xinliang and Eckerstorfer are in the same field of endeavor (casted steel). The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A) 
prima facie case of obviousness, absent evidence of criticality or unexpected results (See MPEP 2144.05 A)

Applicant argues that the claimed interpretation of step 9 of “cooling to a coiling temperature in a manner of laminar cooling, water curtain cooling, or intensified cooling” is missing. This is respectfully not found persuasive. Step 9 was treated by Xinliang in the previous office action on page 11, lines 1 – 3. Xinliang teaches using laminar flow cooling to cool to a coiling temperature of 600 – 650°C [Xinliang, 0015]. 

Applicant argues that the Seidel only discloses a coiler125 and does not disclose performing coiling at a coiling temperature of 565 – 595°C. This is respectfully not found persuasive. The claim limitation of performing coiling at a coiling temperature of 565 – 595°C was in view of Xinliang, not Seidel, on page 11, lines 1 – 3. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, as stated in the office action, while the coiling temperature of Xinliang of 600 – 650°C does not overlap with the claimed range, a prima facie case of obviousness exists where the claimed range or amounts do not overlap with the prior art but are merely close, absent evidence of criticality or unexpected results (MPEP 2144.05 I) Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Applicant has not provided evidence of criticality or unexpected results regarding the coiling temperature and therefore, a prima facie case of obviousness exists. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731